COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTIONS

Cause number:            01-15-00517-CR & 01-15-00518-CR
Style:                   John Henry Skillern v. The State of Texas
Date motions filed*:     January 4, 2016
Type of motion:          First Motion for Extension of Time to File Pro Se Anders Response
Party filing motions:    Pro se appellant
Document to be filed:    Anders Response

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                   January 6, 2016
       Number of extensions granted:            1         Current Due Date: February 12, 2016
       Date Requested:                      February 6, 2016

Ordered that motion is:
       Granted in part
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On December 29, 2015, this Court granted appellant’s pro se form motion for access to
       the records and granted appellant 45 days from the date of that order, or until February
       12, 2016, to file his pro se Anders response. Because appellant’s first motion for an
       extension of time to file his pro se Anders response was dated December 29, 2015, he
       had not yet received the December 29, 2015 Order and he seeks less time than had
       already been granted. Accordingly, appellant’s motion is dismissed as moot because
       he was already granted an extension until February 12, 2016, to file his pro se Anders
       response.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: January 12, 2016


November 7, 2008 Revision